Case: 21-50878     Document: 00516495961         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 4, 2022
                                  No. 21-50878
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Lonnie Kade Welsh,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Joni White; Valencia Pollard-Fortsan;
   Rachel Nowlin; Katherine Rediskez; Marsha McLane;
   Dale Dorman; Tara Burson; Marissa Bartholet; April
   Thompson; Cynthia Tilley; FNU LNU, Director of University of
   Texas Medical Branch; Carly Parkinson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-337


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50878      Document: 00516495961            Page: 2    Date Filed: 10/04/2022




                                      No. 21-50878


          Lonnie Kade Welsh, an individual who was civilly committed in 2015
   as a sexually violent predator, appeals the district court’s dismissal of his civil
   rights claims against 12 defendants from the University of Texas Medical
   Branch, the Texas Department of Criminal Justice (TDCJ), and the Texas
   Civil Commitment Office stemming from his incarceration in the TDCJ
   between June 2018 and August 2019.
          Welsh fails entirely to brief the dismissal of his claims against six of
   the defendants-appellees (Joni White, Dale Dorman, Tara Burson, Marissa
   Bartholet, April Thompson, and Cynthia Tilley); accordingly, he has
   abandoned these claims. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987). As to the remaining six defendants-appellees (Rachel Nowlin,
   Katherine Rediskez, Valencia Pollard-Fortsan, Carly Parkinson, Marsha
   McLane, and Bryan Collier), he disputes the district court’s dismissal of only
   some of the claims asserted against these parties. Specifically, he disputes
   the dismissal of his deliberate indifference claims as to Nowlin and Rediskez
   and the dismissal of his deliberate indifference and failure to train claims
   against Pollard-Fortsan and Parkinson. As to McLane, Welsh challenges the
   district court’s dismissal of his claims for violation of his procedural and
   substantive due process rights; deliberate indifference to serious medical
   needs based on McLane’s alleged failure to ensure he received sex offender
   treatment while incarcerated at TDCJ; McLane’s alleged failure to protect
   him from criminal prosecution even though she knew Welsh to be criminally
   insane; and a declaration that Texas Health and Safety Code § 841.150 is
   unconstitutional as applied to him. With respect to Collier, Welsh challenges
   the district court’s dismissal of his claims that his procedural and substantive
   due process rights were violated based on Collier’s denial of sex offender or
   mental health therapy; that Collier delayed Welsh’s release from TDCJ in
   violation of his Fourth and Fourteenth Amendment rights; and that Collier




                                           2
Case: 21-50878     Document: 00516495961           Page: 3   Date Filed: 10/04/2022




                                    No. 21-50878


   unconstitutionally punished Welsh by permitting his criminal incarceration
   despite Welsh’s criminal insanity.
          We review de novo the district court’s grant of a motion to dismiss for
   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and of
   a motion for summary judgment. See White v. U.S. Corr., L.L.C., 996 F.3d
   302, 306 (5th Cir. 2021) (motion to dismiss); Xtreme Lashes, LLC v. Xtended
   Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009) (summary judgment). After
   careful consideration of the record, we find no error.
          AFFIRMED.




                                         3